                                                            FILED           LODGED


 1   :MICHAEL BAILEY
                                                          AUG 3 2020
     United States Attorney
 2   District of Arizona                                   CLERK U.S. DISTRICT COURT
     HEATHER A. MOILANEN-MILLER                               DISTRICT OF ARIZONA
 3   Assistant United States Attorney
     State Bar No.: 002420
4    United States Courthouse
     405 W. Congress Street, Suite 4800
5    Tucson, Arizona 85701
     Tele:ehone: 520.620.7300
6    Email: heather.moilanen-mil ler@usdoj.gov
     Attorneys for Plaintiff
7
8                             IN" THE UNITED STATES DISTRICT COURT
                                    FOR TI-IE DISTRICT OF ARIZONA
 9
                                                 CR20-01221-TUC-CKJ-LCK
10   United States of America,
                                                 Mag No: 20-08549M
11                             Plaintiff,
                                                 PLEA AGREEMENT
12
             vs.                                 (Fast Track 5K3.l)
13
                                                 (Defendant on a Term of Supervised Release
14   Cesar Manuel Corona-Salazar,                for Less Than One Year in the District of
     aka Marco Antonio Casarez-Gomez,            Arizona)
15
                               Defendant.        SR Violation No.: CR-19-1515-TUC-CKJ
16
17          The United States of America and the defendant hereby agree to resolve this matter
18   on the follo wing tenns and conditions:
19                                             PLEA
20          The defendant will plead guilty to an Information charging a violation of Title 8,
21   United States Code (U.S.C.), Section 1326(a), with a possible sentencing enhance me n t
22   under 1326(b)(l) or 1326(b)(2), Reentry of Removed Alien.
23   I.     MAXIMUM PENALTIES
24          A.      The maximum possible penalty for a violation of 8 U.S.C. § 1326(a) is up to
25   twenty (20) years in prison, a :fine of up to $250,000, and a term of supervised release of
26   up to three (3) years.
27          B.     According to the United States Sentencing Guidelines (U.S.S.G.) issued
28   pursuant to the Sentencing Reform Act of 1984, the Court shall:
 1                    1.     Order the defendant to pay a fine pursuant to 18 U.S.C. §§ 3572 and
 2   3553, mless the Court :finds that a fine is not appropriate; and
 3                    2.     Order the defendant to serve a term of supervised release when
 4   required by statute and may impose a term of supervised release in all other cases, taking
 5   into consideration U.S.S.G. § 5Dl.l.
 6          C.        Pursuant to 18 U.S.C. § 3013(a)(2)(A), the Court is requrred to order the
 7   defendant to pay a $100 special assessment.
 8   n.     AGREEMENTS REGARDING SENTENCING
 9          A.        Guidelines Calculations. The parties understand that the Guidelines are only
10   adV1Sory and just one of the factors the Court \vill consider under 18 U.S.C. §3553(a) in
11   imposing a sentence.
12          B.        Sentencing Range.   Pursuant to Fed. R Crim P., Rule 1 l(c)(l)(C), the
13   government and the defendant stipulate and agree that the following are the maxim um
14   applicable guideline ranges for this offense.       The defendant under stands that he \vill be
15   sentenced in accordance vvith the applicable ranges below as determined by the Court.
16
17          0 to 6 months of imprison ment if defendant's Criminal History Category is I;
            4 to 10 months of imprisonment if defendant's Criminal History Category is Il;
18          6 to 12 months of imprisonment if defendant's Criminal History Category is ill;
            10 to 16 months of imprisonment if defendant's Criminal History Category is IV;
19          15 to 21 months of imprisonment if defendant's Criminal History Category is V;
20          18 to 24 months of imprisonment if defendant's Criminal History Category is VI.
21
22          These ranges includ e a tvvo-level reduction pursuant to U.S.S.G § 5K3.l ("fast­

23   track").

24              If the government or probation department discovers a conviction other than those
25   disclosed to the defense, this may make higher sentencing ranges appropriate, and the
     government shall bave the rigbt to withdraw from this agreement.
26
27          C.        Departures or Reductions.   If the defendant moves for any adjustments in
28   Chapters Two, Three, or Four of the Sentencing Guidelines or any "departures" from the

                                                   -2-
1    Sentencing Guidelines, the government may withdraw from this agreement.                 If the
2    defendant argues for a variance under 18 U.S.C. §3553(a) in support of a sentence request
3    below the stipulated ranges in this agreement, the government may oppose the requested
4    vanance.     The government, however, will not withdraw from the agreement if the
 5   defendant argues for, and the Court grants, a variance below the stipulated range in this
 6   agreement.
 7         D.      Supervised Release / Probation This plea agreement is conditioned on the
 8   defendant being on federal supervised release or federal probation for less than one year at
 9   the time of the offense. The defendant's supervised release / probation violation matter
10   will be addressed in separate proceedings/pleadings.
11          E.     Criminal History Points/Prior Convictions. If the defendant has 18 or more
12   criminal history points, or if the government or federal probation discovers a convicti o n
13   other than those disclosed to the defense prior to sentencing, the government shall have the
14   right' to withdraw from this agreement.
15          F.     Plea Addendum. This written plea agreement, and any written addenda filed
16   as attachments to this plea agreement, contain all the terms and conditions ofthe plea. Any
17   additional agreements, if any such agreements exist, shall be recorded in a separate
18   document and may be filed with the Court under seal Accordingl y, additional agreemen ts,
19   if any, may not be in the public record.
20   ID.    COURT APPROVAL REQUIRED
21          If the Court, after reviewing this plea agreement, concludes that any provision is
22   inappropriate, it may reject the plea agreement under Rule 1 l(c)(5), Fed. R Crim. P.,
23   giving the defendant, in accordance with Rule ll(d)(2)(A), Fed. R Crim. P., an opportuni t y
24   to withdraw the defendant's guilty plea.
25   IV.    WAIVER OF DEFENSES AND APPEAL RIGHTS
26          Provided the defendant receives a sentence not to exceed 24 months' imprisonme nt,
27   the defendant waives any and all motions, defenses, probable cause determinations, and
28   objections that the defendant could assert to the information or mdictment, or to the petitio n

                                                  -3-
 1   to revoke, or to the Court's entry of judgment against the defendant and imposition of
     sentence upon the defendant.    The defendant :finther waives: (1) any right to appeal the
 2
     Court's entry of judgment against defendant; (2) any right to appeal the imposition of
 3
     sentence upon defendant under 18 U.S.C. § 3742 (sentence appeals); (3) any right to
4
     coTiaterally attack defendant's conviction and sentence under 28 U.S.C. § 2255, or any other
5
     coTiateral attack; and (4) any right to file a motion for modification of sentence, including
 6
     under 18 U.S.C. § 3582(c). The defendant acknowledges that this waiver shall result in the
 7
     dismissal of any appeal or coTiateral attack the defendant might file challenging his/her
 8
     conviction or sentence in this case. If the defendant files a notice of appeal or a habeas
 9
     petition, notwithstanding this agreement, defendant agrees that this case shall, upon motion
10
     of the government, be remanded to the district court to determine whether defendant is in
11
     breach of this agreement and, if so, to permit the government to withdraw from the plea
12
     agreement. This waiver shall not be construed to bar a claim of ineffective assistance of
13
     counsel or an otherwise-preserved claim of ''prosecutorial misconduct" (as that term is
14
     defined by Section II.B of Ariz Ethics Op. 15-01 (2015)).
15
     V.     IMMIGRATION CONSEQUENCES OF PLEA
16
            The defendant recogniz.es that pleading guilty may have consequences with respect
17
     to his/her immigration status if the defendant is a recently naturalized United States citize n
18   or is not a citizen of the United States. Under federal law, a broad range of crimes are
19
     removable offenses, including the offense(s) to which defendant is pleading guilty.
20
     Although there may be exceptions, the defendant understands that the defendant's guilt y
21
     plea and conviction for this offense make it practically inevitable and a virtua l certaint y
22
     that th e defendant will be removed or deported from th e United States. The defendant
23
     agrees that he/she has discussed this eventuality with his/her attorney. The defendant
24
     nevertheless affirms that he/she wants to plead guilty regardless of any immigration
25
     consequences that this plea entails, even if the consequence is the defendant's automatic
26   removal from the United States.
27   I II
28


                                                  -4-
 1   VI.    PERJURY AND OTHER OFFENSES
 2          Notrung in this agreement shall be construed to protect the defendant in any way
 3   from prosecution for perjmy, false declaration or false statement, obstruction of justice, or
 4   any other offense committed by the defendant after the date of this agreement.              Any
 5   information, statements, documents, or evidence the defendant provides to the United
 6   States pursuant to this agreement, or to the Court, may be used against the defendant in all
 7   such prosecutions.
 8   VII.   REINSTITUTION OF PROSECUTION
 9          If the defendant's guilty plea is rejected, withdrawn, vacated, or reversed by any
10   court in a later proceeding, the government will be free to prosecute the defendant for all
11   charges and/or allegations of supervised release / probation violations as to which it has
12   knowledge, and any charges and/or allegations of supervised release I probation violat io ns
13   that have been dismissed or not alleged under the terms of this plea agreement. In such
14   event, the defendant waives any objections, motions, or defenses based upon the Speedy
15   Trial Act or the Sixth Amendment to the Constitution as to the delay occasioned by the
16   later proceedings.     Defendant agrees that the fust-track departures set forth under
17   "Agreements Regarding Sentence" will not be offered if prosecution is re-instituted.
18   VIIl. DISCLOSURE OF INFORMATION
19          A.      The United States retains the unrestricted right to provide information and
20   make any and all statements it deems appropriate to the Probation Office and to the Court
21   in connection with the case.
22          B.      The defendant shall �ooperate fully with the U.S. Probation Office.         Such
23   cooperation shall include providing complete and truthful responses to questions posed by
24   the Probation Office including, but not limited to, questions relatin g to:
25                  1.      Criminal convictions, history of drug abuse and mental illness; and
26                  2.      Financial information, including present :financial assets or liabili ties
27   that relate to the ability of the defendant to pay a :fine.
28


                                                     -5-
                                          .·.,- . ··-'· .;;: : ,,.·.•• .-.• - ···'" •.•·-·--·."-C..- •. •.�-
                                                              .
                                                                                                               .....-,........... .__,�,--.• �--.··'· -"'••·•··"·-· ••,..,... ,..
                                                                                                                                                     ·
                                                                                                                                                                                                                               �.-,e_
                                                                                                                                                                                    • ....... �..- ...... ··----·-·-·-··;·.� ••.        ••.-·••··'--"--"~ .... ·..   . •.. ,,. ·-···-- ... ���· .. ,. •.-




 1   IX.    EFFECT ON OTHER PROCEEDINGS
2           Tms agreement does not preclude the United States from instituting any civil or
 3   admm.istrative proceedings as may be appropriate now or in the future.
4                      DEFENDANT'S APPROVAL AND ACCEPTANCE
 5          I have read the entire plea agreement with the assistance of comsel and understand
6    each of its provisions.
 7          I have discussed the case and my constitutional and other rights with my attorney.
 8   I understand that by entering my plea of guilty I shall waive my rights: to plead not guilt y;
 9   to trial by jury, to confront, cross-examine, and compel the attendance of witnesses; to
10   present evidence in my defense; to remain silent and refuse to be a witness against myself
11   by asserting my privilege against self.incrimination; and to be presumed innocent unti l
12   proven guilty; and to appeal or otherwise challenge my conviction and sentence.
13          I agree to enter my guilty plea as indicated above on the terms and conditions set
14   forth in this agreement.
15          I have been advised by my attorney of the nature of the charges to which I am
16   entering my guilty plea. I have :further been advised by my attorney of the natme and range
17   of the possible sentence and that my ultimate sentence shall be determined after
18   consideration of the advisory Sentencing Guidelines.                                                                                       I understand that the Sentencing
19   Guidelines are only advisory and that without this agreement the Court would be free to
20   exercise its discretion to impose any reasonable sentence up to the maximum set by statute
21   for the crimes of conviction.
22          My guilty plea is not the result of force, threats, assurances, or proIDJSes other than
23   the promises contained in this agreeme nt. I agree to the provisions of this agreement as a
24   voluntary act on my part and I agree to be bomd according to its provisions.
25          I fully understand that, if I am granted probation or placed on supervised release by
26   the Court, the terms and conditions of such probation/supervised release are subject to
27   modification at any time. I :fi.rrther tmderstand that, if I violate any of the conditions of my
28   probation/supervised release, my probation/supervised release may be revoked and upon

                                                                                 -6-
 1   such revocation, notwithstanding any other provision of this agreement, I may be required
 2   to serve a term of imprison ment or my sentence may otherwise be altered.
 3          I agree that this written plea agreement and addendum contain all the terms and
 4   conditions of my plea. I further agree that promises, including any predictions as to the
 5   Sentencing Guideline range or to any Sentencing Guideline factors that will apply, made
 6   by anyone (inch.lding my attorney) that are not contained within this written plea agreemen t
 7   are null and void and have no force and effect
 8          I am satisfied that my defense attorney has represented me in a competent manner.
 9          I am fully capable of understanding the terms and conditions of this plea agreemen t.
10   I am not now using or under the influence of any drug, medication, liquor, or other
1J   intoxicant or depressant that would impair my ability to fully understand the terms and
12   conditions of this plea agreement.
13                                           ELEMENTS
14                                     Reentry of Removed Alien
15   On or about February 22, 2020, in the District of Arizona:
16          1.     The defendant was an alien;
17          2.     The defendant had been previously denied admission, excluded, deported, or
18   removed from the United States;
19          3.     The defendant knowingly and voluntarily reentered or was present after a
20   voluntary entry and found in the United States in the District of Arizona; and
21          4.     The defendant did not obtain the express consent of the Attorney General or
22   the Secretary of Homeland Security to reapply for admission to the United States prior to
23   returning to the United States.
24                                        FACTUAL BASIS
25          I :further admit the following facts are true and if this matter were to proceed to trial
26   the United States could prove the following facts beyond a reasonable doubt
27
28   I II


                                                  -7-
                                                                                                                                                                                                                                                                                                                         .                        ·     ,
                                     • ••·•• • � .-                                                                 • . • . -• -•.· ·� • -                                                                       ;> . •,,..;.- •. -•-·.•• •·• •-•••e'-,c.---•-•·•·                       . · •·-,-.••••-•�-•-•-••-·>-·'• ..,.,. ' • � ' -   •··                " -• •---- ·•
                  · ·. . .       •                    · · - .•--,•------ •¥ • • • • ••-�   ·   - , ,- .·• • • •,·                            ·•'•' ' • , , ••.,�••· - �•• ·.   ,   ,.•,•-•�•�;.·c-�-·•••�-'·••                                                       .-,•--,-•r-.�   •                                                                ., _..




                                                                                                        -




 1                       I am not a citizen or national of the United States. I was removed from the
                         United States through Nogales, Arizona, on November 26, 2019. I was
 2                       voluntarily present and fomd in the United States at or near San Migue I,
                         Arizona, on February 22, 2020. I was not under constant, continu ous
 3
                         observation from the time I crossed the border until the time I was found on
 4                       February 22, 2020. I did not obtain the express consent of the United States
                         government to reapply for admission to the United States prior to returning
 5                       to the United States.
 6
                             I further admit that I was under a term of supervised release or probation for
 7                           less than one year in CR-19-1515-TUC-CKJ (LAB) when the present offense
 8                            was committed.

 9
                             I have read this agreement or it has beenread to me in Spanish, and I have carefull y
10
     re           wed                                             par of i        at o ey                                                                                                                                                                                    tarily agree to it.
11                                                                   t    t - rrrJ t m
          V1 ·e
12                           -                                                                                                                                                     'A:�t:
     - -' '<=l ;:;1- + .._==>"'c.+-t - t, "7'".
13                    i-J                                                                                                                                                          Cesar Manuel Corona-Salazar
                                                                                                                                                                                   Defendant
14
15                                                                                                  DEFENSE ATTORNEY'S APPROVAL
16                           I have discussed this case and the plea agreement with my client in detail and have
17   advised the defendant of all matters within the scope of Fed. R Crim. P. 11, the
18   constitutional and other rights of an accused, the factual basis for and the nature of the
19   offense to which the guilty plea will be entered, possible defenses, the consequences of the
20   guilty plea (including the maximum statutory sentence possible), and that the defendant is
21    waiving the right to appeal or otherwise challenge the conviction and sentence. I have
22   discussed the concept of the advisory Sentencing Guidelines with the defendant.                                                                                                                                                                                                                                             No
23   assurances, promises, or representations that are not contained in this written agreemen t
24   have been given to me or to the defendant by the United States or any of its representatives.
25   I have concluded that the entry of the plea as indicated above on the terms and conditions
26   set forth in this agreement are in the best interests of my client. I agree to make a bona fide
27   effort to ensure that the guilty plea is entered in accordance with all the requirements of
2&   Fed. R Crim. P. 11.

                                                                                                                                                                                        -8-
 1          I translated or caused to be translated this agreement from English into Spanish to
 2                             i
     the defendant on the / &..day of       1_:tQ ,M, ,          , L '?--0
                                                                 6

 3
 4
 5                                         Bertjamin W. Aguilera
                                           Attorney for Defendant
 6
 7                                  UNITED STATES' APPROVAL
 8
                I have reviewed this matter and the plea agreement. I agree on behalf o(the United
 9
     States that the terms and conditions set forth are appropriate and are in the best interests of
10
     justice.
11
                                           NllCHAEL BAILEY
12
                                           United States Attorney
13                                         District of Arizona
                                                                Digitally signed by HEATHER
14                                         HEATHER         MOILANEN-MILLER

        6/26/2020                          MOILANEN-MILLER -07'00'
                                                           Date: 2020.06.2613:29:03
15
     Date                                  HEATHER A. MOILANEN-MILLER
16                                         Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -9-
